195 F.2d 529
Irwin FEUER et al., Appellants,v.BOOTH STEAMSHIP CO., Appellee.
No. 200.
Docket 22258.
United States Court of Appeals Second Circuit.
Argued March 5, 1952.
Decided April 17, 1952.

On appeal by the libellants from a decree in the admiralty of the District Court for the Southern District of New York, 99 F.Supp. 232, dismissing a libel for loss of cargo due to the stranding of the respondent's vessel on a reef off the port of Maranhao, Brazil.
Bigham, Englar, Jones & Houston, Henry N. Longley, and F. Herbert Prem, all of New York City, for appellants.
Haight, Deming, Gardner, Poor & Havens and Wharton Poor, New York City, argued James McKown, Jr., New York City, of counsel, for appellee.
Before L. HAND, AUGUSTUS N. HAND and CHASE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below, American Cyanamid Co. v. Booth S.S. Co., D.C., 99 F.Supp. 232.